19-11587-mew           Doc 30       Filed 06/20/19      Entered 06/20/19 14:47:34                 Main Document
                                                       Pg 1 of 6



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

  In re:                                                                 Chapter 15

  EUROPACORP S.A., et al.,1                                              Case No. 19-11587 (MEW)

                     Debtors in a Foreign Proceeding.                    (Jointly Administered)



                         ORDER RECOGNIZING FOREIGN PROCEEDING

           Upon the Verified Petition Under Chapter 15 for Recognition of a Foreign Main

 Proceeding [Dkt. No. 2] (the “Verified Petition” and, together with the Chapter 15 Petition for

 Recognition of a Foreign Proceeding (Official Form 401) filed immediately prior hereto for each

 Foreign Debtor, the “Petition”)2 of Kevin Tatum McDonald, in his capacity as the duly authorized

 foreign representative (the “Foreign Representative”) of each of the Foreign Debtors, in support

 of entry of an order pursuant to sections 1517(a) and 1521(a)(6) of title 11 of the United States

 Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) (a) finding that (i) the Foreign Debtor is

 eligible to be a “debtor” under chapter 15 of the Bankruptcy Code, (ii) the Safeguard Proceeding

 is a “foreign main proceeding” within the meaning of section 1502 of the Bankruptcy Code, (iii)

 the Foreign Representative satisfies the requirements of a “foreign representative” of each Foreign

 Debtor under section 101(24) of the Bankruptcy Code, and (iv) the Petition was properly filed and

 meets the requirements of section 1515 of the Bankruptcy Code, (b) granting recognition of the


  1
      The Foreign Debtors in these chapter 15 cases are the following entities (the last four digits of their respective
      federal employer identification numbers, if any, follow in parentheses): EuropaCorp S.A. (4041); EuropaCorp
      Home Entertainment S.A.S. (9512); Blue Advertainment S.A.S. (4911); Orchestra S.A.S. (8952); EuropaCorp
      Distribution S.A.S. (8952); EuropaCorp Television S.A.S. (2801); Valerian Holding S.A.S. (0982); Digital
      Factory S.A.S. (9002); T5 Production S.A.S. (7531); and Valerian S.A.S. (9738). Each Foreign Debtor’s address
      is 20 rue Ampère 93200 Saint-Denis, France.
  2
      Capitalized terms used herein but not otherwise defined shall have the respective meanings ascribed to such terms
      in the Verified Petition.

                                                           1
19-11587-mew           Doc 30       Filed 06/20/19      Entered 06/20/19 14:47:34                 Main Document
                                                       Pg 2 of 6


 Safeguard Proceeding as a foreign main proceeding under sections 1517 and 1520 of the

 Bankruptcy Code, and (c) applying section 365(e) to these Chapter 15 Cases on a final basis; and

 upon the hearing (the “Hearing”) on the Petition and this Court’s review and consideration of the

 Petition, the Foreign Representative Declaration and the Farges Declaration;

          IT IS HEREBY FOUND AND DETERMINED THAT:3

          A.       This Court has jurisdiction to consider the Petition and the relief requested therein

 pursuant to 28 U.S.C. §§ 157 and 1334, section 1501 of the Bankruptcy Code, and the Amended

 Standing Order of Reference from the United States District Court for the Southern District of

 New York dated as of January 31, 2012, Reference M-431, In re Standing Order of Reference Re:

 Title 11, 12 Misc. 00032 (S.D.N.Y. Feb. 1, 2012) (Preska, C.J.).

          B.       The consideration of the Petition and the relief requested therein is a core

 proceeding pursuant to 28 U.S.C. § 157(b)(2)(P).

          C.       Venue is proper before this Court pursuant to 28 U.S.C. § 1410(1).

          D.       Good, sufficient, appropriate, and timely notice of the filing of the Petition and the

 Hearing has been given by the Foreign Representative, pursuant to Bankruptcy Rules 1011(b) and

 2002(q) and the Order Scheduling a Hearing on Chapter 15 Petition for Recognition and

 Specifying the Form and Manner of Service of Notice [Dkt. No. 13] to: (i) the Office of the United

 States Trustee for the Southern District of New York, (ii) the Foreign Debtors, (iii) all parties

 authorized to administer foreign proceedings of the Foreign Debtors, (iv) JPM Chase, as

 administrative agent and issuing bank and JPM Group, as Euro Agent, each under the First Lien




  3
      The findings and conclusions set forth herein and on the record of the Hearing to consider the Petition constitute
      this Court’s findings of fact and conclusions of law pursuant to Rule 52 of the Federal Rules of Civil Procedure,
      made applicable herein by Rules 7052 and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy
      Rules”). To the extent any of the findings of fact herein constitute conclusions of law, they are adopted as such.
      To the extent any of the conclusions of law herein constitute findings of fact, they are adopted as such.
19-11587-mew       Doc 30      Filed 06/20/19    Entered 06/20/19 14:47:34        Main Document
                                                Pg 3 of 6


 Agreement, (v) Vine, as administrative agent under the Second Lien Agreement, (vi) Vine, as

 administrative agent under the Participation Agreement, (vii) all other parties against whom

 provisional relief is sought, and (viii) all parties that have filed a notice of appearance in these

 Chapter 15 Cases. In light of the nature of the relief requested and prior orders of this Court, no

 other or further notice is required.

        E.      No objections or responses were filed that have not been overruled, withdrawn, or

 otherwise resolved.

        F.      Each Foreign Debtor is “eligible” to be a debtor in the Chapter 15 Case pursuant to

 sections 109 and 1501 of the Bankruptcy Code.

        G.      The Safeguard Proceeding is a “foreign proceeding” as such term is defined in

 section 101(23) of the Bankruptcy Code.

        H.      The Safeguard Proceeding is pending in France, which is where each Foreign

 Debtor has its “center of main interests” as referred to in section 1517(b)(1) of the Bankruptcy

 Code. As such, the Safeguard Proceeding is a “foreign main proceeding” pursuant to section

 1502(4) of the Bankruptcy Code and is entitled to recognition as a foreign main proceeding

 pursuant to section 1517(b)(1) of the Bankruptcy Code.

        I.      The Foreign Representative is a “person” as such term is defined in section 101(41)

 of the Bankruptcy Code and has been duly appointed, made responsible for administering the

 restructuring of each Foreign Debtor, and designated as the “foreign representative” of each

 Foreign Debtor as such term is defined in section 101(24) of the Bankruptcy Code.

        J.      These Chapter 15 Cases were properly commenced pursuant to sections 1504 and

 1509, and the Petition satisfies the requirements of section 1515 of the Bankruptcy Code.
19-11587-mew       Doc 30     Filed 06/20/19    Entered 06/20/19 14:47:34          Main Document
                                               Pg 4 of 6


        K.      Absent the relief granted herein, the restructuring contemplated by the Safeguard

 Proceeding may be frustrated by the actions of individual creditors, a result inconsistent with the

 purposes of chapter 15 of the Bankruptcy Code.

      BASED ON THE FOREGOING FINDINGS OF FACT AND AFTER DUE
 DELIBERATION AND SUFFICIENT CAUSE APPEARING THEREFOR, IT IS HEREBY
 ORDERED THAT:

        1.      The Petition and the relief requested in this Order are granted as set forth herein,

 and any objections or responses thereto that have not been withdrawn or resolved are overruled

 with prejudice.

        2.      The Safeguard Proceeding is recognized as a “foreign main proceeding” pursuant

 to sections 1517(a) and 1517(b)(1) of the Bankruptcy Code.

        3.      The Foreign Representative is recognized as the “foreign representative” of each

 Foreign Debtor as defined in section 101(24) of the Bankruptcy Code in respect of the Safeguard

 Proceeding.

        4.      All relief and protections afforded foreign main proceedings under section 1520 of

 the Bankruptcy Code are hereby granted to the Safeguard Proceeding, each Foreign Debtor and

 each Foreign Debtor’s assets located in the United States, as applicable, including, without

 limitation, the application of the automatic stay under section 362 of the Bankruptcy Code to each

 Foreign Debtor and its property within the territorial jurisdiction of the United States.

        5.      Nothing herein shall: (x) prevent any entity from filing any claims against any

 Foreign Debtor in the Safeguard Proceeding, (y) prevent any entity from seeking relief from the

 French Court in the Safeguard Proceeding or this Court in these Chapter 15 Cases, as applicable,

 from the injunctions contained in this Order, or (z) prevent any guild, union, or collectively

 bargained benefit plan from pursuing rights or remedies against any affiliates of any Foreign

 Debtor, provided, however, that nothing in this subsection (z) shall alter or impair the injunctions
19-11587-mew       Doc 30      Filed 06/20/19    Entered 06/20/19 14:47:34          Main Document
                                                Pg 5 of 6


 contained in this Order applicable to the equity interests of such affiliates held by any Foreign

 Debtor.

        6.      Section 365(e) of the Bankruptcy Code is applicable in these Chapter 15 Cases nunc

 pro tunc to the Petition Date for the benefit of the Foreign Debtors and the section of the

 Sauvegarde Order which prevents contract counterparties from terminating or modifying any

 contract or agreement with any Foreign Debtor due to the bankruptcy or insolvency of any Foreign

 Debtor shall be given full force and effect on a final basis nunc pro tunc to the date of the filing of

 the Sauvegarde Order. Accordingly, no person or entity may terminate or modify any contract or

 unexpired lease of the Foreign Debtor based on a provision in such contract or lease that is

 conditioned on the (a) insolvency or financial condition of the Foreign Debtors or (b) the

 commencement of the Safeguard Proceeding or these Chapter 15 Cases.

        7.      The Foreign Representative is entrusted with the administration and realization of

 all of the Foreign Debtors’ assets located in the United States and is established as the exclusive

 authority to administer the Foreign Debtors’ assets and affairs in the United States.

        8.      The Foreign Representative is authorized to take all actions necessary to effectuate

 the relief granted pursuant to this Order.

        9.      No action taken by the Foreign Representative in preparing, disseminating,

 applying for, implementing or otherwise acting in furtherance of the Safeguard Proceeding, the

 documents contemplated thereunder, this Order, the Chapter 15 Cases, any further order for

 additional relief in the Chapter 15 Cases, or any adversary proceedings in connection therewith,

 will be deemed to constitute a waiver of the immunity afforded the Foreign Representative in its

 capacity as such under section 1510 of the Bankruptcy Code.
19-11587-mew        Doc 30   Filed 06/20/19    Entered 06/20/19 14:47:34        Main Document
                                              Pg 6 of 6


         10.     The Foreign Representative, the Foreign Debtors, and each of their respective

 agents are authorized to serve or provide any notices required under the Bankruptcy Rules or local

 rules of this Court.

         11.     Notwithstanding Bankruptcy Rule 7062, made applicable to these Chapter 15 Cases

 by Bankruptcy Rule 1018, this Order shall be immediately effective and enforceable upon its entry.

         12.     This Court shall retain jurisdiction with respect to the implementation,

 enforcement, amendment or modification of this Order.


 Dated: New York, New York
        June 20, 2019

                                              /s/ Michael E. Wiles
                                              UNITED STATES BANKRUPTCY JUDGE
